Exhibit 10.1

AMENDMENT AND WAIVER

July 20, 2007

To each of the Lenders under the Credit

    Agreement referred to below

Ladies and Gentlemen:

We refer to the 3-Year Revolving Credit Agreement dated as of March 14, 2005, as
amended (the “Credit Agreement”), among the undersigned and you. Unless
otherwise defined herein, the terms defined in the Credit Agreement shall be
used herein as therein defined.

We intend to enter into a 5-year senior unsecured term loan facility (the “New
Facility”) in principal amount of not more than $125,000,000 with Wells Fargo
Bank, National Association.

We hereby request that you waive compliance with Section 5.02(e) of the Credit
Agreement in respect of our entering into and incurring Debt under the New
Facility.

We hereby further request that you agree to amend Schedule I to the Credit
Agreement in its entirety by replacing such Schedule I with the Schedule
attached hereto as Annex A. We hereby further request that you agree and
acknowledge that the Notes held by you under the Credit Agreement, if any, are
hereby cancelled and of no further force and effect, and replaced by a new Note
to be issued by us to Wells Fargo Bank, National Association as Lender as of the
date hereof in principal amount of $30,000,000.

If you agree to the above amendment and waiver, please evidence such agreement
by executing and returning at least two counterparts of this amendment and
waiver to Shearman & Sterling LLP, 525 Market Street, Suite 1500, San Francisco,
94105, Attention of Steven E. Sherman. This amendment and waiver shall become
effective as of the date first above written when counterparts of this amendment
and waiver shall have been executed by all parties hereto. This amendment and
waiver is subject to the provisions of Section 8.01 of the Credit Agreement.

This amendment and waiver may be executed in any number of counterparts and by
any combination of the parties hereto in separate counterparts, each of which
counterparts shall be an original and all of which taken together shall
constitute one and the same amendment and waiver.



--------------------------------------------------------------------------------

Very truly yours, GREATER BAY BANCORP By  

/s/ James Westfall

  James Westfall   Executive Vice President and CFO

Agreed as of the date first above written:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent and Lender

By  

/s/ Robert B. McFadden

  Robert B. McFadden   Vice President and Senior Relationship Manager



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE I

GREATER BAY BANCORP

CREDIT AGREEMENT COMMITMENTS

AND APPLICABLE LENDING OFFICES

 

Name of Lender

  

Commitment

  

Domestic Lending Office

  

Eurodollar Lending Office

Wells Fargo Bank, National Association

   $30,000,000   

Wells Fargo Bank, National Association

201 Third Street

8th Floor

MAC # A0187-081

San Francisco, CA 94103

  

Wells Fargo Bank, National Association

201 Third Street

8th Floor

MAC # A0187-081

San Francisco, CA 94103